                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 JODI McCLAY                                     )
                                                 )
 v.                                              )   NO. 3:17-cv-00705
                                                 )   JUDGE RICHARDSON
 HUDSON GROUP RETAIL, LLC                        )
                                                 )

                      ORDER SETTING SUPPRESSION HEARING

       A pretrial conference that was set in this case for December 31, 2018 at 10:00 a.m. in this

case is rescheduled for January 4, 2019 at 11:00 a.m.

       IT IS SO ORDERED.



                                            ____________________________________
                                            ELI RICHARDSON
                                            UNITED STATES DISTRICT JUDGE
